DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US Pub. 2010/0080238) in view of Kusano (US Pub. 2016/0036601).
Regarding claims 1, 7 and 12, Allan teaches a method, comprising: establishing, at a network service point (Attachment Gateway 22 in Figure 1) that is located external to a demarcation point 12 at each of a plurality of customer premises, a connection between a service provider network and a customer local area network ("LAN"), the customer LAN (“Private LAN” 10 in Figure 1) being established within a customer premises 14 of the plurality of customer premises; and extending the customer LAN (“Extended Private LAN” in [0024]), via the connection 21, 25 between the service provider network and the customer LAN, to span between the network service point 22 and the customer premises 14.  Allan, however, does not teach utilizing software-defined networks (“SDNs”).  Kusano teaches utilizing 
Regarding claims 3 and 9, Allan teaches the network service point is located at one of a central office or a digital subscriber line access multiplexer ("DSLAM") (Attachment Gateway 22 in Figure 1 is a node (central office) connected with DSLAM 20).
Regarding claims 4 and 10, Allan teaches the service provider network is a wide area network ("WAN") [0038].
Regarding claim 5, Allan teaches mapping between the service provider network and the customer LAN (“virtual bridging function” in [0024]).
Regarding claims 6 and 11, Allan teaches mapping between the service provider network and the customer LAN comprises mapping between the service provider network and the customer LAN, via at least one of a router function, a mapper function, a programmable services backbone ("PSB") function, a network functions virtualization ("NFV") function, or a software-defined network ("SDN") function (“virtual bridging function” in [0024]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chapman (US Pub. 2014/0133497) teaches utilizing Software Defined Networking 24 in HFC Network between Back Office Network and Home Network (Figure 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414